UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-2216


KUANG BAO OU-YOUNG,

                     Plaintiff - Appellant,

              v.

JOHN G. ROBERTS, JR.; ANTHONY M. KENNEDY; STEPHEN BREYER;
RUTH BADER GINSBURG; SAMUEL A. ALITO; MAXINE M. CHESNEY;
WILLIAM H. ORRICK; LUCY H. KOH; BETH LABSON FREEMAN; D.
LOWELL JENSEN; TERRENCE W. BOYLE; JOSEPH C. SPERO; SUSAN VAN
KEULEN; SUSAN Y. SOONG; ALEX G. TSE; BRIAN J. STRETCH; BARBARA
J. VALLIERE; DANIEL KALEBA; SHIAO LEE; MAIA PEREZ; DONALD M.
O’KEEFE; ROBERT D. PETTIT; MARC A. HARWELL; CHRIS YAMAGUCHI;
MARY GUTTORUSON; J. C. HOLLAND; T. SMITH; A. W. RUPSKA; L.
WHEAT; R. KOCH; JOSEPH S. ZONNO; L. GRADDY; CHARLES L. GRIFFIN;
J WIGGINS; JAMES MCNAIR THOMPSON,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03272-D)


Submitted: March 10, 2020                                       Decided: March 12, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kuang Bao Ou-Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Kuang Bao Ou-Young appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2018) complaint without prejudice for failure to comply with the court’s previous

order directing him to file a signed amended complaint and proposed summonses within

21 days of the court’s order. * See Fed. R. Civ. P. 41(b). We review a district court’s

dismissal under Rule 41(b) for abuse of discretion. Simpson v. Welch, 900 F.2d 33, 35-36

(4th Cir. 1990).    We have reviewed the record and find no abuse of discretion.

Accordingly, we affirm for the reasons stated by the district court. Ou-Young v. Roberts,

Jr., No. 5:18-ct-03272-D (E.D.N.C. Oct. 2, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




       *
         Because the district court dismissed Ou-Young’s action “for procedural reasons
unrelated to the contents of the pleadings,” we have jurisdiction over this appeal. Goode
v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 624 (4th Cir. 2015).

                                             3